Title: From Alexander Hamilton to the President and Directors of the Bank of New York, 4 October 1790
From: Hamilton, Alexander
To: President and Directors of the Bank of New York


Treasury DepartmentOctober 4th 1790
Gentlemen
The indisposition of the Comptroller of the Treasury renders it necessary for me to ask your acquiescence in the following temporary arrangement for the discharge of Monies payable at the Treasury.
I propose that the Warrants signed by me shall be presented to you for payment from time to time by individuals to whom the Monies are due or by their lawful Attornies. It is my request that you discharge the same as they shall be presented which I hereby authorise you to charge to the United States though in a distinct account from that now kept with the Treasurer. You will take the endorsements of the persons receiving the Monies which must be those to whom the Warrants are payable or their lawful Attorneys. In the latter case the power of Attorney duly authenticated must be left with you annexed to the Warrant, and I recommend for the more perfect safety of the United States & your institution that whenever a doubt occurs with regard to the sufficiency of a Power reference be made to me.
On the recovery of the Comptrollers health due formality shall be immediately given to these transactions. Your advances in this way will of course not be expected to exceed the amount of public money in deposit with you.
I am   Gentlemen   very respectfully   Your Most Obedient Servant
Alexander HamiltonSecretary of the Treasury
The President Directors & Company of the Bank of New York
 